Soule, J.
The record of the plaintiff’s plea to an indictment for cheating was properly excluded. It was not competent in mitigation of damages, because it was not evidence as to reputation ; and it is well settled that evidence of particular instances of misconduct is not admissible for the purpose of showing the character of a party to be bad. Parkhurst v. Ketchum, 6 Allen, 406. It was not competent for the purpose of impeaching the plaintiff as a witness. Even if the record was as evidence equivalent to the record of a conviction followed by sentence, as to which we express no opinion, the defendant could not introduce it, because the plaintiff was not a witness before the jury. He had testified only to the court, on a preliminary question, which had been decided, so that there was no occasion for discrediting him as a witness.
The evidence tending to show the truth of allegations in the declaration in Leggate against Moulton, which were not charged by the plaintiff to be libellous, and for publishing which he did not ask for damages, was properly rejected. It had no tendency to meet any issue in the case, and was merely evidence of particular instances of misconduct, which, as already stated, is not competent for any purpose.
At a former stage of this case, it was decided that the words in the declaration in Leggate against Moulton, which the plaintiff counts upon, were not published under circumstances which made them privileged, because they were not pertinent to the action, and that therefore the defendant could not justify by *73showing his belief that they were true, the sources of his information, or his instructions from his client. McLaughlin v. Cowley, 127 Mass. 316. The ruling of the judge who presided at the trial was in precise accord with that decision, and all of the rulings asked for by the defendant and refused were in opposition to the law as therein settled. The question was then carefully and deliberately considered, and we find nothing in the argument of counsel, or elsewhere, which leads us to reverse or modify the opinion there expressed. Exceptions overruled.